 
Exhibit 10.1

 
PROMISSORY NOTE


$115,005.28
 
November 1, 2010



FOR VALUE RECEIVED, and intending to be legally bound, Jago China Holding
Limited, a Nevada corporation with an address at Jago China Holding Limited c/o
CSC Services of Nevada, Inc., 502 East John Street, Nevada 89706 (the “Maker”),
hereby unconditionally and irrevocably promises to pay to the order of Surplus
Elegant Investment Limited with an address Suite 2401, 24F, China Insurance
Group Building, 141 Des Voeux Road Central, Hong Kong (the “Payee”), in lawful
money of the United States of America, the sum of one hundred and fifteen
thousands and five dollars and twenty eight cents ($115,005.28) on or before the
earlier of (i) October 30, 2011 or (ii) the date that the Maker (or a wholly
owned subsidiary of the Maker) consummates a business combination with an
operating company in a reverse merger or reverse takeover transaction or other
transaction after which the Maker would cease to be a shell company (as defined
in Rule 12b-2 under the Securities Exchange Act of 1934, as amended) (the
“Maturity Date”).


Interest shall not accrue on the outstanding principal balance of this
Promissory Note. This Promissory Note may be prepaid in whole or in part at any
time or from time to time without penalty prior to the Maturity Date.


For purposes of this Promissory Note, an "Event of Default" shall occur if the
Maker shall: (i) fail to pay the entire principal amount of this Promissory Note
when due and payable, (ii) admit in writing its inability to pay any of its
monetary obligations under this Promissory Note, (iii) make a general assignment
of its assets for the benefit of creditors, or (iv) allow any proceeding to be
instituted by or against it seeking relief from or by creditors, including,
without limitation, any bankruptcy proceedings, if such proceedings are not
dismissed within 30 days.


In the event that an Event of Default has occurred, the Payee or any other
holder of this Promissory Note may, by notice to the Maker, declare this entire
Promissory Note to be forthwith immediately due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by the Maker.  In the event that an Event of Default
consisting of a voluntary or involuntary bankruptcy filing has occurred, then
this entire Promissory Note shall automatically become due and payable without
any notice or other action by Payee.


The nonexercise or delay by the Payee or any other holder of this Promissory
Note of any of its rights hereunder in any particular instance shall not
constitute a waiver thereof in that or any subsequent instance.  No waiver of
any right shall be effective unless in writing signed by the Payee, and no
waiver on one or more occasions shall be conclusive as a bar to or waiver of any
right on any other occasion.


Should any part of the indebtedness evidenced hereby be collected by law or
through an attorney-at-law, the Payee or any other holder of this Promissory
Note shall, if permitted by applicable law, be entitled to collect from the
Maker all reasonable costs of collection, including, without limitation,
attorneys’ fees and expenses.


All notices and other communications must be in writing to the address of the
party set forth in the first paragraph hereof and shall be deemed to have been
received when delivered personally (which shall include via an overnight courier
service) or, if mailed, three (3) business days after having been mailed by
registered or certified mail, return receipt requested, postage prepaid. The
parties may designate by notice to each other any new address for the purpose of
this Promissory Note.


Maker hereby forever waives presentment, demand, presentment for payment,
protest, notice of protest, and notice of dishonor of this Promissory Note and
all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Promissory Note.


This Promissory Note shall be binding upon the successors and assigns of the
Maker, and shall be binding upon, and inure to the benefit of, the successors
and assigns of the Payee.


 
 

--------------------------------------------------------------------------------

 


This Promissory Note shall be governed by and construed in accordance with the
internal laws of the State of Nevada.


[The remainder of this page has been intentionally left blank.]

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned Maker has executed this Promissory Note on
November 1, 2010.



 
MAKER:
       
Jago China Holding Limited
       
By:
/s/ Yin Yin Shao
   
Name: Yin Yin Shao
   
Title: President, Treasurer and Secretary



 

 
 

--------------------------------------------------------------------------------

 
